The cause of action is based upon Section 4217, Revised Statutes 1919. Plaintiff's intestate, *Page 81 
John Cooney, was killed on May 25, 1922, at about three o'clock in the afternoon, when an east-bound automobile truck in which he was riding was struck by a south-bound switch engine of the Chicago, Burlington  Quincy Railroad, at the crossing of Tyler and Main streets in the city of St. Louis. Tyler Street is an east-and-west street, and Main Street runs north and south. Tyler Street is about thirty-six feet wide from curb to curb. The truck was moving eastward along the south side of Tyler Street. Along the west side of Main Street ran two tracks of the defendant, the Burlington Company. The space between the east and west of these two tracks was six or seven feet. Extending north and south along the east side of Main Street were two or more tracks of defendant, St. Louis Merchants Bridge Terminal Company. Near the center of Main Street, between the tracks of the Terminal Company and the tracks of the Burlington Company and a short distance south of the south line of Tyler Street, there was a tower maintained by the Terminal Company, from which an employee of the Terminal Company operated the gates on the east and on the west side of the intersection of the two streets, the gates being lowered to shut off traffic of vehicles when trains were passing, and raised when the crossing was clear. The movement of one of the gates automatically moved the other. At the northwest corner of the crossing along the north line of Tyler Street, there was a building. The building was twelve feet north of the north curb of Tyler Street. The west rail of the west track of the Burlington Company was four or five feet east of this building. The engine which struck the truck in which Cooney and others were riding was moving southward on the east track of the Burlington Company. It was backing, and was not pulling any cars at the time. The engineer was on the east side of the cab of the engine, and the fireman on the west side. Three switchmen were on or about the step or foot-board of the tender, at its south end, as it moved southward. The truck on which Cooney and his companions were riding was owned *Page 82 
by Brecht Butchers Supply Company. It was a large truck with a trailer attached, both of which were heavily loaded at the time. Kulongoski, an employee of the Brecht Company, was driving the truck, and Cooney, a fellow-employee, was sitting on his right. Another employee of the Brecht Company was sitting down on the floor of the cab, at the feet of Cooney, and there was also another employee of the same company riding on the trailer. The crossing gates were up when the truck approached and went on the crossing. Other facts in evidence can best be given later, in their application to the questions raised.
The plaintiff joined as defendants the Burlington Company, Wittrock, the engineer, and Barnes, the fireman, in charge of said engine; also the Terminal Company, and Schwartz the man in charge of the crossing tower.
The petition charged each of the two companies with maintaining and operating railroad tracks at the place mentioned; charged each with maintaining and operating the tower and gates; charged that Schwartz was employed by the Terminal Company, in the operation of said gates; and that in his duties as such, he was engaged in operating the gates and signals for both of said companies.
The petition is long and need not be set out. The acts of negligence charged against the Burlington Company and Wittrock and Barnes, its engineer and fireman, were excessive and dangerous speed in approaching the crossing, failure to keep a lookout for persons and vehicles, failure to sound any warning by bell or otherwise, failure to stop said engine before the collision, and failure to observe and to stop, in violation of the humanitarian rule. The acts of negligence charged against both defendant companies and defendant Schwartz were failure to lower the crossing gates, and failure to give, otherwise, any signal or warning of the approach of the engine. *Page 83 
The answers of the defendants, other than the Burlington Company, were general denials. The answer of that company in addition to the general denial, pleaded that Cooney, Kulongoski and the other occupants of the truck were engaged in a common enterprise, and that the death of Cooney was due to the negligence of Cooney himself, and the other occupants of the truck, in several respects.
At the close of the plaintiff's case the court gave the instruction offered by Barnes, the fireman, and plaintiff took a nonsuit with leave as to him; and at the close of all the evidence the court gave an instruction in the nature of a demurrer to the evidence offered by the Terminal Company and Schwartz; and, before submission, the plaintiff took a nonsuit with leave as to those defendants. Plaintiff is here on appeal from the action of the court in respect to the three defendants just mentioned. The court refused the peremptory instruction offered by the Burlington Company and Wittrock.
Plaintiff's case was submitted to the jury under two instructions authorizing recovery. Plaintiff's Instruction No. 1 submitted the case under the humanitarian doctrine, and against the defendant Burlington Company only, defendant Wittrock not being mentioned in that instruction. Plaintiff's Instruction No. 2 submitted the case upon primary negligence, and as against both the Burlington Company and defendant Wittrock. The verdict returned was against these two, and in the sum of ten thousand dollars.
Counsel for appellants Burlington Company and Wittrock devote no little part of their brief and argument to the fact that Instruction 1 submitting the issue, the humanitarian rule, was given, and then to complaint of defects in the wording of that instruction, in that it left out necessary elements, and also included things not in evidence.
It is urged that there was an absolute failure to make a case under the humanitarian doctrine; that the demurrer *Page 84 
to the evidence having been sustained as to Barnes, the fireman, and recovery against Wittrock, the engineer, having been abandoned, or not included under Instruction 1, there was no case left against defendant Burlington Company; since, it is urged, if Wittrock was not liable, the Burlington Company was not. Related to this, it is urged that Instruction 1 was inconsistent with Instruction 2 for plaintiff; that both purport to cover the whole case, yet, that Instruction 1 omits the necessary finding against the servant to hold the master liable, and that Instruction 2 omits to negative negligence on the part of Cooney and the driver of the truck.
These objections, other than the last mentioned, will be disposed of at this time, and briefly, because, it is apparent that the verdict was returned in response to plaintiff's Instruction 2, submitting the case under the issue of primary negligence, and against both the Burlington Company and Wittrock.
I. Counsel for the Burlington Company and Wittrock argue that under the two instructions the jury was confused and misled, and found against both defendants under the humanitarian doctrine, although Instruction 1 was directed only against the Burlington Company. Their argument is that the case was presented on the theory, in the first, that the deceased wasConsistent     negligent, and in the second, that he was notInstructions.  negligent, and they say the theory of Instruction 2 that the engine was operated at an excessive rate of speed is inconsistent with the theory that notwithstanding such excessive speed it could have been stopped in time to avoid the injury. The submission of an instruction under the humanitarian doctrine did not deprive the plaintiff of the right to have an instruction based upon the theory of the excessive speed of the engine. [Taylor v. Metropolitan St. Ry. Co., 256 Mo. l.c. 210; Montague v. Missouri  K.I. Ry. Co.,264 S.W. 813, 817.] Counsel suggest as to these two cases that in them *Page 85 
the question of contributory negligence did not arise, and that such plea was not set up in the answer in either case. But, in White v. St. Louis  M.R. Railroad Co., 202 Mo. 539, there were presented the two theories, negligence in running at an excessive speed, and negligence under the humanitarian rule, and in that case (l.c. 544) there was a plea of contributory negligence. It was held that there was no inconsistency.
In this case there was testimony for plaintiff tending to show that the engine was running at a speed of about thirty-five miles an hour, and testimony for defendants that its speed was twelve miles an hour, and Wittrock testified that he stopped the engine within fifty feet. Though the speed of the engine was excessive, that fact was not necessarily inconsistent with the existence of the fact that those in charge of the engine discovered or ought to have discovered the peril of Cooney and his companions in time to have avoided injuring them, and that being so, it was the province of the jury to determine which act of negligence was the proximate cause of the injury. [Farrar v. Railroad, 249 Mo. 210, 217.] The principles controlling under the humanitarian doctrine are fully expounded in Clark v. St. Joseph Ry. Co., 242 Mo. 570, and Banks v. Morris  Co., 302 Mo. 254. We take it to be conclusive here that the jury found that the excessive speed of the engine was the proximate cause of the injury. Under that view also, their finding was against the plaintiff under the humanitarian rule. There is evidence to support the theory of excessive speed. Kulongoski thought the engine moved at a speed of thirty to thirty-five miles an hour. Beal, one of the three switchmen, was at the west corner of the driving or forward end of the tender. He said the engine was moving at a speed of thirty-five or forty miles an hour. He said he saw the truck when he was about eighty feet from the point of collision. He gave no warning, but immediately jumped. He came to rest under the truck. Vogel, the switchman in the center, was killed. This appears *Page 86 
from the statement of the witness Bushman. Lieboldt, the switch foreman, who was at the east corner, is not accounted for. Wittrock, the engineer, was on the east side of the cab and did not see the truck before it was struck. Barnes, the fireman, on the west side of the cab, saw the truck come out from behind the shed or building on the northwest corner of Tyler and Main streets. When he first saw the truck he says he was ten or fifteen feet north from the north line of the shed, and said he "hollered to the engineer to stop," and the engineer applied the brakes and reversed the engine. Under the finding made upon Instruction 2, and under the evidence, there is no occasion here to discuss the contention of counsel that there was a failure to make a case under the humanitarian doctrine. Yet Wittrock said the engine was running at twelve miles an hour, and he could at that speed stop it within fifty feet. Nor is there reason to discuss the assertion of counsel for the Burlington Company and Wittrock that since the demurrer to the evidence as to Barnes was sustained, and recovery against Wittrock was not authorized under Instruction 1, there was no case left against the Burlington Company. This is urged on the theory that if the servants were not guilty, the master could not be held liable. [McGinnis v. Railroad, 200 Mo. 347.] The theory is not applicable here, because the finding is against both the master and the servant, and upon the ground that both master and servant were guilty of negligence, and the specific negligence hypothesized as to both, was excessive speed. Instruction 2 hypothesized Wittrock as the servant of the Burlington Company, and as such, driving and operating the engine for and on behalf of that company, and at an unreasonable and dangerous speed. Wittrock as engineer was the man who directly controlled the speed of the engine. The giving of both instructions cannot be held error upon the grounds so assigned. *Page 87 
II. Going to the question of plaintiff's right to recover at all under Instruction 2, it is contended that Cooney, the deceased, and Kulongoski the driver of the truck, were guilty of contributory negligence as a matter of law, and in this connection it is insisted that they were engaged inContributory  a joint enterprise and therefore the negligence ofNegligence.   the driver was the negligence of the deceased, and it is further urged that the highest degree of care is required on the part of "every person operating a motor vehicle" under the provisions of the statute. [Laws 1921, Ex. Sess. p. 91, sec. 19.]
In support of their contention that the men on the truck were engaged in a joint enterprise counsel cite and rely solely on the ruling in Tannehill v. K.C., C.  S. Ry. Co., 279 Mo. 158. The facts in that case were materially different from those we have here. The Tannehill brothers were joint owners of the automobile; they were partners in a real estate business; they were upon a trip in which it appears, from the statement, they were jointly interested. They were in all respects principals, and on equal terms, except merely that one of them was driving the automobile. It appears also that the one who was killed was looking backward as their automobile neared the crossing. In the case at bar, all the men on the truck were employees of the Brecht Company. The truck was operated by Brecht Company through Kulongoski as the driver. In his testimony he terms himself "chauffeur" and said he had been operating the truck over that crossing two or three times a week, for four years. He said: "I had been driving the machine a little over four years." The truck was loaded with materials of Brecht Company for shipment. Kulongoski said: "My purpose was to deliver the freight to the railroads." Cooney had no control over the truck or over Kulongoski. It appears that Cooney was the first of those on the truck to see the approaching engine. The purpose of Cooney and the two other men on the truck is not explained otherwise than by the reasonable inference *Page 88 
that as employees of Brecht Company they were to unload or assist in unloading the truck at its destination. We cannot say as a matter of law that the negligence of Kulongoski, if it existed, is to be imputed to Cooney. [Simpson v. Wells, 292 Mo. 301; Mahany v. K.C. Railways Co., 286 Mo. 601; Moon v. St. Louis Transit Co., 237 Mo. 425.] Beyond that the defense that Cooney and Kulongoski were fellow-servants is not set up here by the master, but by a third party.
The court gave for these defendants instructions numbered 8 and 9, in which the court told the jury that if they found Cooney and Kulongoski were employees of the Brecht Company, owner of the truck, and Cooney and Kulongoski at the time mentioned were "engaged together in transporting goods for said Brecht Company for the purpose of being shipped," and if they found that Kulongoski, driver of the truck, negligently failed to discover the approach of the engine, negligently failed to look and listen at a reasonable distance from the tracks, and that if he had looked and listened he could have discovered the engine in time to have stopped, or by the exercise of ordinary care could have had the truck under control, the verdict must be for defendants. The defendants introduced in evidence the petition of the plaintiff in a suit brought against the Brecht Company, for the death of Cooney, based upon allegations of negligence of that company in employing Kulongoski as chauffeur, and negligence in failing to discover the approach of the engine and to warn Cooney as he was riding upon the truck.
Instructions 8 and 9, upon the question immediately under consideration, submitted defendants' theory as fully and favorably as the evidence warranted.
The evidence shows that Tyler Street, going east toward the Burlington tracks, was somewhat down grade, and also shows that beginning at a point a short distance north of Tyler Street the tracks of that company begin to curve somewhat to the southwest, and cross that street *Page 89 
curving southwestwardly. Three persons who witnessed the collision testified upon the trial, Beal and Kulongoski produced by the plaintiff, and Barnes, the fireman, produced by defendant.
Beal testified: "I got on this engine about St. Louis Avenue. No stops were made until the collision occurred. We were going to the Mound Street yards. The accident happened about seven minutes to three in the afternoon, bright daylight. As we were coming south from the time we left St. Louis Avenue, until the accident occurred, the engine was traveling about thirty-five to forty miles an hour. I saw the truck start to cross the track going east. When I first saw the truck it was just about to approach the west rail or first track; the wheels were almost on the west rail of the west track. There is a lumber shed at the corner of Main and Tyler streets which obstructs the view. That was located on the northwest corner. It was about four or five feet from the west rail of the west track, and there is about five or six feet between the Burlington tracks, that is, from rail center to rail center there is five or six feet. The railroad is standard gauge. The engine overhung the rails on both sides eighteen or twenty inches.
"Q. Was there any bell or any other warning sounded as the train approached this crossing? A. I think I sounded myself is all. I said: `Oh, Jesus!' and jumped.
"Q. And that is the only thing you heard? A. Yes, sir. That is the only thing I heard. After the truck was struck the engine continued to go with it, I should judge about one hundred and ten or one hundred and thirty feet, I don't know exactly; I stepped it off."
He further said: "From the first time I saw the foremost or eastern portion of the truck until the collision occurred, the truck moved eastwardly eighteen or twenty feet and during that time the engine moved seventy-five or eighty feet. The truck was eighteen or twenty feet from the spot where it was struck when I first saw it. It was either right on the west rail or awfully *Page 90 
close to it when I first saw it; that is, the rail of the opposite track."
Kulongoski testified: "The truck was a Dorris, which has four speeds forward and one reverse. When we left Brecht Company we were going ten or twelve miles an hour. At Broadway we changed the speed to seven or eight miles an hour, shifted to third speed. Ten or twelve miles an hour is high speed. I came down to third speed. I changed my levers and was going four or five miles an hour. I did not shift my levers. I continued on third speed until struck. I proceeded down this grade down Tyler Street, from Broadway; from Second to Main Street, it was slanting down. I was running down hill. It is a down-hill grade there. When I approached the tracks I saw that the gates were up on both sides and continued out on to the tracks. I looked to the south. I did not look north until Cooney hollered and at that time I was at the east or second rail of the first track. I looked south because I got a better view looking south than north. I always look for trains or anything to see if a train or engine was coming. I could not look north. I only looked to the south and saw no train coming.
"The front wheels of the truck are about four or five feet in front of my seat. The hood extends about one foot in front of the wheels. There is an extension of about six feet. It is about five or six feet from me to the front end of the truck.
"When the front wheels of the truck arrived at the second rail of the first track Cooney hollered, `Oh, my God, John.' I was then going about four or five miles an hour. There is a slight rise before the first west track. The bottom of that is about five or six feet from the first rail. I came down four or five miles an hour, five or six feet back of the first rail. Going four or five miles an hour at that place on that day and that time I could have stopped in five or six feet.
"From the time I started from Second Street, until the engine struck the truck, Cooney said nothing to me *Page 91 
but `Oh, my God, John.' He was sitting on the front seat of the truck alongside of me on my right. I got Cooney to look at Second Street. I told him to look north. I just told him to look because there are no gates at Second Street. There is only a watchman and a shanty and I wanted him to look north for an engine or train and he said nothing to me from that time until he exclaimed, `Oh, my God, John.' . . .
"The entire length of the truck and trailer together is about twenty or twenty-two feet. I was not thrown out of the truck nor was Cooney. He jumped out, and the right side and the bed of the trailer struck him. I remained in my seat; when I saw the engine I tried to steer out of its way, turning south. When struck I was over the first rail of the second track. The front wheels had reached the second rail of the second track when we were hit. The cab in which I was sitting was not inclosed, and there was nothing between me that would interrupt my vision to the north. I could see by turning my head to the north. There was nothing between Cooney and the north. He could see, too. I think Cooney was looking north, because he was the one that told me. I do not know when he looked north. I think he was looking north. When I turned around he was looking north, but until that time I had not seen him looking north. Until he exclaimed, `Oh, my God, John' I don't think I seen in which direction he looked."
He also testified he thought the engine was running thirty to thirty-five miles an hour, but that he was not a judge of speed.
Barnes, the fireman, a witness for defendants, testified on direct examination: "The first signal or notice that there was anything wrong was when I saw the truck coming from behind the building, the shed at the northwest corner of Tyler and the tracks. I saw the truck come out from behind the shed. I was then ten or fifteen feet from the north line of that shed, when I saw it. When I saw the truck I hollered to the engineer to stop. I said, `Whoa! Stop!' He applied the brakes, and reversed *Page 92 
the engine. There are no other appliances on the engine to stop it besides reversing and applying the brakes. That is the usual equipment for stopping engines. We had air brakes. There is nothing else on engines except air brakes and reversing."
On his cross-examination, he testified as follows:
"I was looking straight ahead south on the west, saw the building. I looked as far as I could see. The building obstructed my view until I got very near the crossing. I could see west on Tyler Street, when you are back about eight or ten feet, and that is when I hollered. The front end of the truck at that time was coming over the other side of the track, the west track. It was over on the other side ready to go over on the other side of the west track. I could not see how far the front end of the truck was west of the west rail of the west track when I first saw it. It was going pretty fast. The front end of that truck was seven or eight feet west of the west rail when I first saw it. I saw seven or eight feet away from the building. The building is about six or seven feet north of the curb. The truck was somewhere near the middle of the street. My engine was about fifteen feet away from the line on which the truck was driving when I first saw it, about fifteen feet away from the line the truck was going on when I first saw it, and I could not see it sooner than that.
"Q. So that the front end of your engine only had to move fifteen feet further south to hit this truck? A. It would be the width of the street.
"Q. If the front end of your engine was fifteen feet away from it when you first saw it and it hit it, it only had to move fifteen feet to hit it, didn't it? A. Yes, sir.
"Q. And during that time, how many feet did the truck move? A. Well, it moved to where I saw it.
"Q. From where you saw it to where? A. The front wheels were across the second track rail.
"Q. How many feet would you say the truck moved from when you first saw it until hit? A. Across the two tracks. *Page 93 
"Q. As a matter of fact, the truck moved farther than the engine did, didn't it? A. I guess it did. The truck was west of the west rail, and it moved something like thirty feet from the time I saw it until I got hit.
"Q. And during that time your engine moved fifteen feet? That is right, isn't it? A. Well, it moved the length I saw it.
"Q. Well, you said the front end of your engine was fifteen feet from the line the truck was on, and that is the distance that it moved until it hit the truck? A. I said from the street.
"Q. Didn't you say when I asked you the question how far was the front end of that engine back, didn't you say fifteen feet?
"MR. ROBERT: I object to that question, as he said fifteen feet from the line of the shed.
"MR. EAGLETON: He said on cross-examination fifteen feet from the truck three times.
"THE COURT: I understood him to say that it was fifteen feet from the line of the truck, but I may be mistaken about it.
"THE WITNESS: I meant the line of the street where I first saw it."
Wittrock in his testimony said: "I cannot say how close to Tyler Street the engine would have to be before you can see any distance up Tyler Street. The building on the northwest corner is located close to the nearest track and obstructs the view of Tyler Street. You cannot see a vehicle until it actually gets on the rails of the first track. In operating an engine along there I depend solely and wholly on the crossing gates being down, as a rule. If it is down it prohibits vehicles from coming through, and if it is up it doesn't."
These defendants introduced the testimony of a civil engineer, who a few days before the trial took observations from various points in Tyler Street, of the distance at which an engine could be seen to the northward on the track in question. The points of observation were on an east-and-west line ten feet north of the south curb of *Page 94 
Tyler Street. His testimony, using a plat he had made, was that standing on this line, at a point thirty feet back from the west rail of the east track he could see the engine when it was at a point eighty-six feet away; that is, eighty-six feet from the point of observation. The distance of the engine in its course southward to an intersection with the east-and-west line on which the witness stood, was necessarily less than eighty-six feet. Similarly, he said that standing at twenty-five feet back from the west rail of the east track the engine could be seen when it was on that track and distant one hundred two feet from the point of observation; at twenty feet back he could see it one hundred twenty-five feet, and at fifteen feet back one hundred eighty-five feet.
Counsel have cited many cases in which it has been held that the party injured or person killed was held to have been guilty of contributory negligence as a matter of law. [State ex rel. Hines v. Bland, 237 S.W. 1018; Burge v. Railroad, 244 Mo. 76; Laun v. Railroad, 216 Mo. 563; Stotler v. Railroad, 204 Mo. 619; Schmidt v. Railroad, 191 Mo. 215; Huggart v. Railroad,134 Mo. 673; Hixson v. Railroad, 80 Mo. 335.] Many of these are cases in which the train could have been seen at a considerable distance. The conclusion to be reached depends upon the facts of the particular case. In this case what might be Cooney's version of the care exercised by him or by others is not available. It is shown, however, that although he was not operating the truck, nor controlling its operation, he was the first of those riding upon it, to notice the approach of the engine, and to give any warning. His exclamation was given, Kulongoski says, when the front wheels of the truck arrived at the second rail of the west track. This second or east rail of the first track was distant seven feet, according to the civil engineer, from the west rail of the east track. Kulongoski says the truck was then going four or five miles an hour, and that, "going four or five miles an hour at that place on that day and that time I could have stopped in five or six feet." But he turned the truck *Page 95 
southward, and the engine struck the truck at the driver's seat, or five or six feet from the front end of the truck.
In his direct examination upon that situation Kulongoski had said that when he first saw the engine it was about thirty or forty feet from the shed, and he testified: "I tried to steer south to get out of the way." He did this in a situation wherein there was no time for deliberation.
In determining the question of contributory negligence in this case we are unable to escape the conclusion that the fact the gates were up when the truck approached the crossing, and were seen to be up by Kulongoski, and doubtless by Cooney, is a circumstance which cannot be ignored, although defendant Burlington Company did not maintain, nor operate the gates.
"An inflexible rule cannot be laid down as to what constitutes contributory negligence on the part of the person injured at a railroad crossing, but each case depends upon its own circumstances, the amount of care required being in proportion to the degree of danger at the particular crossing, and greater care or diligence being required accordingly as the peculiar locality and the circumstances of the case seem to require greater caution, although in any case such care only is required as under the circumstances is ordinary care." [33 Cyc. p. 982.] The testimony is that these gates had been maintained and operated for thirteen years. Kulongoski had been crossing with the same truck two or three times a week for four years. Cooney had been employed by Brecht Company for two years. Under these circumstances to hold that an ordinarily prudent person or a very prudent person would be in nowise affected by the fact that the gates were open, would be contrary to reason. Upon this particular issue, the contributory negligence of deceased, a like conclusion seems to have been reached by the St. Louis Court of Appeals in Cuccio v. Terminal Railroad Association and Wabash Ry., 199 Mo. App. 365, 378. Taking all the circumstances of this case *Page 96 
into consideration we hold that the question of contributory negligence was properly left to the jury.
III. Instruction 2 is assailed on the ground that it purported to cover the whole case, on primary negligence, and ignored the question of negligence of Cooney and of the driverInstruction:  of the truck.OmittingDefense.
This instruction required the jury to find negligence of the Burlington Company and of Wittrock in driving the engine at a rate of speed unreasonable and dangerous under the circumstances and conditions there, and to find that the collision and fatal injury to Cooney resulted directly and proximately from such negligence.
In support of their contention that the instruction was erroneous on the ground that it ignored the negligence of the driver and of the deceased, counsel cite Jacquith v. Plumb, 254 S.W. 89, wherein it was said, at page 93: "The instruction purported to cover the whole case and directed a verdict for the plaintiff without requiring the jury to pass upon the plea of contributory negligence. This error was not cured by giving another instruction submitting that issue to the jury." In support of that holding Judge HIGBEE cited Hall v. Manufacturers Coal  Coke Co., 260 Mo. 351, and State ex rel. Long v. Ellison,272 Mo. 571.
In Hall's case a fundamental part of the plaintiff's charge was that the defendant had negligently assured plaintiff that the roof of the mining room was safe. The plaintiff's instruction purporting to cover the case failed to require a finding that there was such negligent assurance. There, the element omitted was an essential part of the plaintiff's case. In State ex rel. Long, the instruction under consideration was one intended to cover the whole case, and it was pointed out in the opinion by Judge GRAVES that it did not submit the question of negligence or no negligence of the defendant in an essential particular. It was held that the plaintiff's instruction thus authorizing a verdict for him "without *Page 97 
any finding for plaintiff on a vital question," the requirement of defendant's instruction of a finding upon that question before the plaintiff could recover, did not cure the omission in plaintiff's instruction, but produced conflict in the instructions. That is not the situation in the case at bar. Here the plaintiff's instruction required the finding of negligence of excessive speed, and also the finding that such negligence directly and proximately caused the injury. This presented the hypothesis upon which plaintiff was entitled to recover upon the theory of excessive speed of the engine. The court gave for defendants Instruction 5, presenting the hypothesis of the contributory negligence of Cooney in failing to exercise ordinary care in looking or seeing the approach of the engine in time to inform the driver of the truck. The court gave Instruction 6 for defendant which told the jury that the fact the crossing gates were not lowered did not absolve Cooney and the others from the duty to exercise ordinary care to avoid a collision; and also gave instructions numbered 8 and 9, upon the theory that Kulongoski and Cooney were co-employees of the Brecht Company, engaged together in transporting freight of that company, and that if Kulongoski, the driver of the truck, failed to exercise ordinary care, the plaintiff could not recover; and followed those up by giving Instruction 11 defining the care required of Cooney as a person riding in an automobile, driven by another and approaching a railroad track. These instructions did not conflict with plaintiff's Instruction No. 2. These instructions, hypothesized in various ways the facts constituting the defense to the facts hypothesized in that instruction, and taken with it, covered the law upon that feature of the case.
The early case of Clark v. Hammerle, 27 Mo. 55, and others later, including State ex rel. Long, supra, are reviewed in State ex rel. Jenkins v. Trimble, 291 Mo. 227, and the question is pointedly answered in the opinion in Heigold v. United Rys. Co.,271 S.W. 773. We hold that plaintiff's Instruction 2, followed by defendants' *Page 98 
said instructions completely presented the issue arising upon the alleged primary negligence of the defendants, and the contributory negligence of the occupants of the truck.
IV. Another objection made to plaintiff's Instruction 2 is that the jury were authorized to find excessive, unreasonable and dangerous speed "under the circumstances and conditionsGates.  there."
It is urged that this included the fact that the gates were up, a condition for which these defendants were not responsible. The court gave defendant's Instruction No. 4, which relieved them of that responsibility. But, Wittrock testified: "In operating an engine along there I depend solely and wholly on the crossing gates being down as a rule." Yet, also he testified: "I would not swear whether the gate was up or down, I do not know. I was watching the track, I was watching straight ahead to the south. I never looked particularly to see that the gate was down." He further testified: "The building on the northwest corner is located close to the nearest track and obstructs the view of Tyler Street. You cannot see a vehicle until it actually gets on the rails of the first track." The evidence also was that the engine was moving southward on a north-bound track. In the light of this testimony the foregoing objection is without weight.
V. A further objection made is that the instruction authorized a verdict against both defendants, but, that Section 4218, Revised Statutes 1919, does not authorize a joint judgment, but provides that either the company operating at the time "or" the employee causing the death shall forfeit, etc. TheLiability of  objection is without merit. Section 4218 preservesServant.      the right of action, although death results to the person injured, in cases where the injured party, if alive would have had a right of action. The cause of action here is upon Section 4217, and by the closing provision *Page 99 
of that section the person having the right of action for the death of another, through the negligence of any servant, may, at his option, bring suit thereon jointly against the master and servant, or severally against either master or servant.
VI. It is urged that the court erred in modifying defendant's Instruction 10. This instruction as offered, in its subject, though not by express reference, related to plaintiff's Instruction 1, upon the humanitarian rule, but as offered it was too broad and peremptory. As offered it told theDiscovering  jury that before they could find for plaintiff, andPeril.       against these defendants, they must find that after the servants of the Burlington Company actually saw the occupants of the truck in imminent peril of being struck, or actually saw that said occupants were unable to extricate themselves from said peril, the defendants, by the exercise of ordinary care and with the means at hand, could have stopped said engine in time. As modified and given by the court it told the jury that before they could find for plaintiff and against defendants under Instruction 1 they would have to find defendants actually saw, or "by the exercise of ordinary care" could have seen the peril of the occupants of the truck and their inability to extricate themselves therefrom.
The objection made is that there was no evidence that the servants of defendant by the exercise of ordinary care could have discovered that deceased and others were unable to extricate themselves from any perilous position. There was ample evidence in the testimony on behalf of defendants themselves to justify the modification made by the court. This is plain from the evidence of defendants as to the speed of the engine as it approached the crossing, and the evidence of the civil engineer introduced by defendants, with the plat made by the engineer and put into the record, showing the distances at which the engine could be seen from points in Tyler Street, or, conversely, objects in Tyler Street could *Page 100 
be seen from the engine. Beyond that, the finding, as has been said, was not against defendants under the humanitarian doctrine.
VII. Defendants complain because the court refused to give Instruction G offered by them. This instruction would have told the jury that there was no evidence that the Burlington Company or its servants negligently failed to exerciseDangerous  ordinary care to keep a lookout for persons onCrossing.  vehicles on the crossing. The instruction was properly refused.
VIII. Complaint is made of the refusal of the court to give defendant's Instruction F, which would have told the jury that if they found for plaintiff, in no event could their verdict be for more than $2,000. It is said there was no evidence ofAmount of  "damage" to the heirs of deceased, and McDaniel v.Damages.   Hines, 292 Mo. 401, is cited. The evidence is that Cooney was a widower, and left two daughters, both of whom were married; that he lived with the younger daughter, paid the rent on the house in which they lived, and in addition gave her ten dollars a month. But, it is not necessary to go farther upon this point than to refer to the statute itself, and to Grier v. Railway Co., 286 Mo. 523. In that case the plaintiff's intestate "was unmarried and with no dependent relatives." A verdict for $10,000 was sustained, by court in banc.
IX. Complaint is made of the form of the verdict, by which the jury assessed "plaintiff's damages" at ten thousand dollars. It is said the jury could not do this, and it was error to receive such a verdict. Treadway v. United Rys. Co., 253 S.W. 1037, and Grier v. Railway, 286 Mo. 523, are cited. Under the court's instruction the jury were told that if the verdict wasForm of   for plaintiff, it should be "for an amount not moreVerdict.  than ten thousand dollars and not less than two thousand dollars." The defendants asked no instruction *Page 101 
upon the measure of the sum to be allowed by the verdict. In McDaniel v. Davis, 266 S.W. 710, the like question arose upon an instruction of the court which told the jury that if they found for plaintiff "they will assess the damages at not less than $2,000 nor more than $10,000 at the discretion of the jury." It was held in that case that the use in the instruction of the word "damages" instead of the word "penalty" was not reversible error. In this case there is no complaint of the instruction. The instruction fixed the limits of the sum for which a verdict might be returned. The mere fact that the sum fixed by the jury was by them called damages instead of penalty did not infect the verdict with a fatal infirmity.
X. These defendants also urge that the court erred in allowing plaintiff's attorney to argue to the jury that it could consider the fact that the gates were open, when neither of the defendants was responsible for the fact that the gates wereArgument         open. We have carefully read the statements ofto Jury: Gates.  counsel for plaintiff, and of the trial court upon the objection made at the time. We agree with the trial court in the view that counsel for plaintiff was not arguing that these defendants were liable for the failure to lower the gates, and we find no reversible error under this assignment.
XI. Questions are raised by plaintiff upon her appeal from the action of the court in sustaining the demurrer of Barnes, the fireman, and the demurrer of the Terminal Company and of Schwartz remain. The demurrer of Barnes was sustained at theOther        close of plaintiff's case. The only evidence givenDefendants.  as to Barnes in the plaintiff's case was in the testimony of Beal, and was the statement that Barnes was the fireman of the engine, and that he (Beal) gave no signal to the fireman before he jumped. Upon the state *Page 102 
of the testimony the court did not err in sustaining the demurrer of Barnes.
XII. The demurrer as to the Terminal Company and Schwartz was sustained at the close of the whole case. Under this assignment counsel for plaintiff cite Cuccio v. Terminal Railroad Association and Wabash Ry., 199 Mo. App. 365. In that case the engine which inflicted the injury was operated by the Terminal Company, but upon tracks of the Wabash Railway, and across the street-car tracks of the United Railways Company. At the intersection of the Wabash tracks with the street-car tracks, the Wabash Company maintained a watch tower and gates operated from the tower. On the occasion in question the gates were left open and no signal was given from the tower. In that case the Wabash Company had undertaken to operate the gates in respect of traffic over its own tracks — the tracks whereon the injury occurred. There was negligence in that regard on the part of the Wabash Company, and other negligence on the part of the Terminal Association under which it also was held liable.
The case is not an authority upon the question of the liability of the Terminal Company in this case. The action of the trial court upon this branch of the case has support in the ruling in Barney, by next friend, v. Hannibal  St. J. Railroad Co.,126 Mo. 372.
We conclude that the judgment herein should be affirmed.Seddon, C., concurs.